DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 3/10/2022 have been fully considered but they are not fully persuasive.
Claims 2-6, 12, and 18 have been cancelled.

The rejection of claims 1, 4-11, and 13-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of the claim amendments and the Baban Declaration filed under 37 CFR 1.132.  The Baban Declaration provides experimental results for the TAT-GILZ fusion protein where the GILZ peptide of SEQ ID NO: 1 is fused to the TAT peptide of SEQ ID NO: 4.
The rejection of claims 1, 6-9, and 17-18 under 35 U.S.C. 103 as being unpatentable over Vago et al. (2015) and Cannarile (Gastroenterology, 2009, of record) in view of Delfino et al. (Blood, 2004), D’Adamio et al. (Immunity, 1997, of record), Riccardi et al. (U.S. Patent Application Publication 2004/0194160), Ronchetti et al. (2015, of record), and Kalafatovic et al. (Molecules, 2017) is withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-11, and 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1, 13, and 17 have been amended to recite “superficial skin wound.”   Basis is not seen for the “superficial” limitation. Applicant pointed to basis in original claim 5 and page 22, lines 1-31. This is not agreed with.  Original claim 5 recites “wherein the wound is a skin wound.”  Page 22 discloses 4 mm skin lesions made on the skin of mice in a murine model of wound healing.  However, the specification does not appear to disclose or define “superficial skin wounds.”  In particular, the specification does not disclose that chronic wounds (claim 8); fibrotic wounds (claim 9); acute surgical wounds, abrasions, incisions, lacerations, first degree burns, second degree burns, or third degree burns (claims 7 and 10); and venous leg ulcers, arterial leg ulcers, or decubitus ulcers (claim 11) are superficial skin wounds.  Where a particular skin wound could be superficial or deeper (for example a decubitus ulcer or burn), the specification does not disclose treating only the superficial embodiments.
The claims constitute new matter.




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is unclear in reciting a method for “reducing inflammation in a subject with a superficial skin wound.”  The claim indicates that fusion protein is locally administered to a site of inflammation; however, the claim does not indicate that the site of inflammation is the site of the superficial skin wound.  It is unclear if the method is directed to reducing inflammation generally at any site or if the method is directed to reducing inflammation at the site of the superficial skin wound.  The recitation “subject with a superficial skin wound” defines the patient population but does not clearly indicate what is being treated.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa